PER CURIAM:
Jerrell Antonio Thomas appeals the district court’s order denying his motion to compel the filing of a motion for sentence reduction based on substantial assistance. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. United States v. Thomas, No. 2:94-cr-00069-RGD-3 (E.D.Va. Aug. 6, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.